Citation Nr: 0527627	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-28 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1. Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to an increased evaluation for anxiety 
disorder with headaches, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to a compensable evaluation for residuals of 
a fractured jaw.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1950 to September 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

In August 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  At that time, he stated that he has flashbacks of the 
war and difficulty sleeping.  The Board construes this as an 
informal claim of entitlement to service connection for PTSD 
and the matter is referred to the RO for consideration. 

The issues of entitlement to service connection for a right 
shoulder disability, entitlement to an increased evaluation 
for anxiety disorder with headaches, currently evaluated as 
10 percent disabling, and entitlement to a compensable 
evaluation for residuals of a fractured jaw are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

On August 18, 2005, prior to the promulgation of a decision 
in the appeal, the VA received notification from the 
appellant during a video conference hearing that he wished to 
withdraw the issue of entitlement to service connection for a 
left shoulder disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant 
have been met regarding the issue of entitlement to service 
connection for a left shoulder disability.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2004).  During the 
videoconference hearing held on August 18, 2005, the veteran 
stated that he wished to withdraw the issue of entitlement to 
service connection for a left shoulder disability since he 
did not have a problem with that shoulder.  

The veteran's hearing transcript, constitutes a valid 
withdrawal of the veteran's appeal on this issue.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  Therefore, the Board finds 
that the appellant has withdrawn this appeal and, hence, 
there remains no allegation of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed with regard to the issue of 
entitlement to service connection for a left shoulder 
disability.   


REMAND

The veteran seeks service connection for a right shoulder 
disability.  The record shows that he sustained a shell 
fragment wound to the right posterior chest in September 
1951, and a wound above the axilla on the posterior right 
shoulder.  He is currently service connected for residuals of 
multiple retained foreign bodies in the soft tissue around 
the chest wall, and for scars of the upper arm.  He has 
testified before the undersigned that he cannot raise his arm 
more than halfway before his shoulder bothers him.  He 
reported that no examiner has ever done a check on range of 
motion of the shoulder, and that his motion is limited due to 
pain.  When the veteran was examined for disability 
evaluation in December 2000, the examiner noted that the 
claims file was not available.  It was reported that the 
veteran did not have any problems with movement of his right 
shoulder.  Range of motion in degrees was not provided.  

The veteran also requests an increased evaluation for his 
anxiety disorder with headaches.  The Board notes that at his 
hearing before the undersigned, he stated that he has 
constant headaches and that there are times when he has to 
lay down when he has a headache.  He stated that this occurs 
about 4 to 5 times a week.  He argues that his headaches and 
his anxiety disorder should be rated separately.  When the 
veteran was examined by VA in December 2000, it was noted 
that the veteran got headaches that occasionally became bad 
enough that he has to lie down.  Information necessary to 
evaluate his headaches under the proper DC was not provided.  

The veteran requests a compensable evaluation for his 
mandible disability, rated under DC 9904.  Malunion of the 
mandible is also dependent on the degree of motion and 
relative loss of masticatory function; a 0 percent rating is 
assigned for slight displacement, a 10 percent rating for 
moderate displacement. 38 C.F.R. § 4.150, DC 9904.  For 
limitation of motion of temporomandibular articulation, a 10 
percent rating is assigned for an inter-incisal range of 31 
to 40 mm.  A 10 percent rating is also assigned when range of 
lateral excursion is 0 to 4 mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  When the requirements for a 
compensable rating under a diagnostic code are not shown, a 0 
percent rating is assigned. 38 C.F.R. § 4.31.  The veteran 
has testified that he has trouble eating and that he is not 
able to fully open his jaw.  When the veteran was examined in 
December 2000, motion of the jaw was not documented and the 
findings were not sufficient to rate the veteran's 
disability.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of his 
right shoulder complaints.  All indicated 
tests and studies, including x- rays and 
ranges of motion reported in degrees 
should be performed and all findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.  

The examiner is requested to comment on 
the absence or presence of the following: 
Ragged, depressed and adherent scars 
indicating wide damage to muscle groups 
in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft 
flabby muscles in wound area; muscles 
swell and harden abnormally in 
contraction; tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function; X-ray evidence of 
minute multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile; 
diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests; visible or measurable atrophy; 
adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not 
in the track of the missile; induration 
or atrophy of an entire muscle following 
simple piercing by a projectile.  

The examiner is also requested to render 
an opinion as to whether the impairment 
resulting from the shell fragment wound 
is moderate, moderately severe, or 
severe, and to provide a complete 
detailed rationale for each opinion that 
is rendered.

2.  The veteran should be examined by an 
appropriate VA physician to determine the 
nature and severity of the appellant's 
headaches.  The RO must send the claims 
folder to the physician for review; the 
report written by the physician should 
specifically state that such a review was 
conducted.  The physician, should after 
examining the veteran and on review of 
the evidence of record, the results of 
appropriate medical tests or other 
procedures deemed required , assess a 
diagnosis, and using her or his 
professional expertise, describe the 
exact symptomatology associated with 
headaches, including the nature, length, 
and frequency of any prostrating attacks, 
and their effect on his economic 
adaptability.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and all medical 
reports should be incorporated into the 
examination and associated with the 
claims file.  

3.  The veteran should be afforded a VA 
dental examination for evaluation of his 
service connected mandible disorder.  All 
appropriate tests and studies should be 
performed, including measurements of his 
inter-incisal range of motion in 
millimeters and his lateral excursion in 
millimeters.  The examination should also 
include consideration of functional loss 
and pain on movement.  38 C.P.R. §§ 4.40, 
4.45.  The claims folder should be made 
available to the examiner for use in the 
study of the case.  

4.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

5.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

Thereafter, the RO should readjudicate the claims on appeal 
to include consideration of assigning separate evaluations 
for the veteran's anxiety disorder and his headaches in light 
of any additional evidence obtained.  If any benefit sought 
on appeal is not granted to the veteran's satisfaction, he 
and his representative should be sent a SSOC and given time 
to respond before returning the case to the Board for further 
appellate consideration.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his claim.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of him until he 
is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


